Letton, J.
The facts in this case are similar to those in In re Arrigo, ante, p. 134, except that the package was properly labeled to show it contained cocoa, and on one side in small type the words, “Save the Hamilton Coupon in This Package,” were printed on the label. A printed slip or coupon was packed with the food in the can or package, stating that the coupon would be accepted by the Hamilton corporation in exchange for certain goods.
For the reasons set forth in the Arrigo case, the judgment of the district court is
Reversed.
Barnes, J., dissents.